Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 8-9, 12-15, 17-18 and 20-29 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:	The previous rejections of the claims under 35 U.S.C. § 112(b) are withdrawn in view of Applicant’s amendment and remarks (Applicant Arguments/Remarks Made in an Amendment, REMARKS, page 11) submitted 02/09/2022.
	The previous rejections of the claims under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendment and remarks (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 11-12) submitted 05/25/2022. In particular, the claimed invention provides a computer based mechanism for delivering customized content. More specifically, while educators have long adaptively provided content based on student progress, there does not appear to be any human analog to the claimed invention method of delivering customized content. More specifically, it is difficult to see how educators would mentally or manually perform “customization occurring during course delivery, comprising the steps of:…identifying learning concepts in a module by tagging content words and topics based on their frequencies in each said module, storing said tags in association with a corresponding module and associating said modules with said frequencies of terms in a course syllabus; formulating motifs from behavioral data of prior students, each said motif including a sequence of student actions together with associated time, said motifs formed using a probabilistic mixture model wherein each position in a motif is described using at least a mixture of (1) a position-dependent motif model where each position is described as a multinomial distribution specifying one or more probabilities and (2) a position-independent background model where each position is described as a multinomial distribution specifying character occurrence independent of position, and said formulating further including a maximum likelihood estimation with an expectation maximization algorithm to maximize the expectation of the joint likelihood of the mixture model; associating said motifs with said learning concepts using said tags; further associating said motifs with student understanding by algorithmically extracting similarities between prior user behavioral data and assessments by using collaborative filtering, thereby forming motif vectors; storing said motifs and motif vectors in said at least one data store; relative to a particular student, delivering a first course module in a sequence of modules, said sequence reflecting a full course, to said GUI, said module retrieved from said at least one data store and including at least one of text, video, and images; during on-going delivery of said first course module, said GUI capturing all student actions and associated times, said server receiving said captured student actions relative to said delivered portions of said module and associated times formulating an individual student vector for a particular student, said individual student vector initially formed as a user model for said particular student, said individual student vector modified based on the particular student's behavioral data on-goingly as the student progresses in a module, said student behavioral data including actions and associated times; comparing said individual student vector for said particular student with said motif vectors in said data store to form a predictive understanding of the particular student by forming a file-to-file similarity matrix and using said matrix in a supervised learning algorithm to mathematically determine a best match between said individual student vector and said motif vectors; based on said best match, selecting alternate content as appropriate for said particular student; and during on-going module delivery, replacing content in a not yet delivered portion of the course with said alternate content in consistency with said best match; wherein said module is delivered on demand”. Hence, the claims recite particular algorithms that improve the functioning of a computer itself. Thus, even assuming arguendo the independent claims recite a judicial exception, the combination of additional elements integrate that exception into a practical application that provides a specific improvement over conventional techniques for customizing a collection of content, see Spec. ¶¶ 5-8, 18-21, 24-25. Hence, the claims are not directed to an abstract idea and are therefore patent eligible under 35 U.S.C. § 101 at least at Step 2A – Prong 2 of the Guidance.
	The previous rejections of the claims under 35 U.S.C. § 103 are withdrawn in view of Applicant’s amendment and remarks (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 12-17) submitted 02/09/2022. Applicant’s arguments/remarks represent the basis for a finding of allowability in view of the prior art.
	In view of the foregoing, claims 1, 3, 8-9, 12-15, 17-18 and 20-29 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715